Citation Nr: 0525410	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  98-00 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for the claimed residuals 
of an injury to the upper back and neck.  




REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney








ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
RO.  

In a July 2000 decision, the Board denied the veteran's 
claim.  He subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  

While the case was pending at the Court, the VA Office of 
General Counsel filed a motion requesting that the Court 
vacate the Board's August 2002 decision and remand the 
veteran's claim for consideration of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

In a February 2001, the Court vacated the Board's July 2000 
decision, and remanded this case to the Board for 
readjudication.  

After undertaking additional evidentiary development, the 
Board again denied the claim in an August 2002 decision.  The 
veteran then appealed that decision to the Court.  

While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's attorney filed a joint 
motion requesting that the Court vacate the Board's August 
2002 decision and remand the veteran's claim for further 
action to ensure compliance with the provisions of VCAA.  

In April 2003, the Court granted the motion, vacated the 
Board's August 2003 decision and remanded the case to the 
Board for compliance with directives that were specified in 
the motion.  

In December 2003, the Board remanded this case for additional 
evidentiary development.  

The appeal is once again being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  



REMAND

The veteran is seeking service connection for disabilities of 
the upper back and neck.  He essentially contends that his 
current disabilities of the upper back and neck were caused 
by injuries sustained in an automobile accident in service.  

The record reflects that, in March 2005, the Board requested 
a medical opinion from the Veterans Health Administration 
(VHA) regarding the etiology of the veteran's claimed 
disabilities.  

In April 2005, a VA orthopedic surgeon reviewed the veteran's 
claims folder and completed a memorandum detailing the 
physician's findings regarding the etiology of the claimed 
disabilities.  

The Board subsequently forwarded a copy of this memorandum to 
the veteran, accompanied by a letter indicating that he had 
60 days in which to review the medical opinion and to send 
any additional evidence or argument in support of his claim.  

The Board also advised the veteran that, if he submitted 
additional evidence, he had the right to have this evidence 
reviewed by the agency of original jurisdiction (AOJ), or he 
could waive that right, and request that the Board proceed 
with adjudication of his appeal.  

In February 2005, the veteran's attorney submitted an 
additional medical opinion in support of the veteran's claim.  
This evidence was not accompanied by a waiver of initial 
consideration of the new evidence by the AOJ.  

Thus, the Board finds that this appeal must be remanded so 
that the RO can consider this new evidence in the first 
instance.  

Accordingly, this case is remanded to the RO for the 
following action:

The RO should readjudicate the veteran's 
claim of service connection for the 
residuals of an injury to the upper back 
and neck, based on all pertinent evidence 
of record.  If the benefit sought by the 
veteran continues to be denied, he must 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to submit written or other 
argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

